EXHIBIT32.2 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report on Form10-K of Ocean Power Technologies, Inc. (the "Company") for the year ended April30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned, Brian M. Posner, Chief Financial Officer of the Company, hereby certifies, pursuant to 18U.S.C. Section1350, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended;and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/BRIAN M. POSNER Brian M. Posner Chief Financial Officer Date: July 13, 2012
